DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on April 2, 2020. Claims 1-20 are pending and examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0107598, filed on August 30, 2019.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because:
In FIG. 10, it is unclear what the reference character “40” is referring to.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Specification
The disclosure is objected to because of the following informalities:
In paragraph [084], “the robot 500” appears to be a typographical error and should read “the robot 100” (based on FIG. 1).
In paragraph [0102], “a storage 150” appears to be a typographical error and should read “a storage 110” (based on FIG. 1).
In paragraph [0137], “the robot continues to move straight (S35)” appears to be a typographical error and should read “the robot continues to move straight (S34)” (based on FIG. 6).
In paragraph [0159], “The second robot 100” appears to be a typographical error and should read “The second robot 100b” (based on FIG. 9).
In paragraph [0235], “AI server 200” appears to be a typographical error and should read “AI server 700” (based on FIG. 12). 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 10, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 9, the limitation “the signal of the first transmitter” at line 5 is unclear. There is insufficient antecedent basis for this limitation in the claim.
Further, the recitation “when the second transmitter is disposed in or on the robot” at lines 8-9 is vague and indefinite. It is unclear how and where the second transmitter is disposed in the robot. Is it disposed in a holding place of the robot? Or is it disposed inside of the robot? It is unclear what is being claimed in light of Applicant’s original disclosure.
As to claim 10, the recitation “determine that the second transmitter is disposed inside or on the robot” at line 3 is vague and indefinite. It is unclear how and where the second transmitter is disposed inside the robot. Is it disposed in a holding place of the robot? Or is it disposed inside of the robot? It is unclear what is being claimed in light of Applicant’s original disclosure.
As to claim 14, the limitation “obstacle” at line 7 is unclear. It is unclear to the Examiner if this is the same “obstacle” recited at line 3 or different obstacle.
As to claim 16, the limitation “the moving speed” at line 6 is unclear. There is insufficient antecedent basis for this limitation in the claim.
Further, the limitation “the moving direction” at line 6 is unclear. There is insufficient antecedent basis for this limitation in the claim.
As to claim 19, the limitation “the signal of the first transmitter” at lines 5-6 is unclear. There is insufficient antecedent basis for this limitation in the claim.
Further, the recitation “when the second transmitter is disposed in or on the robot” at lines 8-9 is vague and indefinite. It is unclear how and where the second transmitter is disposed in the robot. Is it disposed in a holding place of the robot? Or is it disposed inside of the robot? It is unclear what is being claimed in light of Applicant’s original disclosure.
As to claim 20, the recitation “determining, by the controller, that the second transmitter is disposed inside or on the robot” at line 3 is vague and indefinite. It is unclear how and where the second transmitter is disposed inside the robot. Is it disposed in a holding place of the robot? Or is it disposed inside of the robot? It is unclear what is being claimed in light of Applicant’s original disclosure.
Claims 15, 17, and 18 are rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 9-12, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Doane et al., US 2017/0108860 A1, hereinafter referred to as Doane, in view of KANG et al., KR 20170089074 A, hereinafter referred to as KANG, respectively.
As to claim 1, Doane teaches a robot for moving in an administrator mode, the robot comprising (see FIG. 1, Doane):
a positioning sensor configured to sense a transmitter and calculate a position of the transmitter (see at least paragraph 11 regarding the robotic golf caddy includes at least one receiver configured to receive a signal from a remote transmitter which can be held by or attached to a golfer as the golfer moves on a golf course. The signal from the remote transmitter can be used to provide a variety of different information to the processor unit to enable the processor unit to properly control the robotic golf caddy. See also at least paragraph 12 regarding the robotic golf caddy includes a plurality of sensors positionable on one or more locations of the robotic golf caddy. See also at least paragraphs 12-20 regarding a plurality of sensors, Doane);
an obstacle sensor configured to sense an obstacle around the robot (see at least paragraphs 12-13 regarding the plurality of sensors can be configured to provide a variety of different information to the processor unit, thereby enabling the processor unit to properly control the robotic golf caddy. Such information can include … barriers and obstacles on the golf course (e.g., trees, bushes, vegetation, lakes, ponds, rivers, sand traps, out of bounds lines, rocky regions, cliffs, steep slopes, gardens, steps, bridges, fences, gates, buildings, stakes and other markers, fountains, benches, chairs, golf ball cleaners, beverage dispensers, trash cans, trash and debris on and off the golf course, restroom, snack bar and other structures, other people on and off the golf course, animals, other golf carts, other golf caddies, other vehicles, etc.), position of other golfers, golf equipment on the ground, golf balls on the ground, etc. See also at least paragraph 121 regarding a collision avoidance arrangement, Doane);
a driver configured to move the robot (see at least paragraph 9 regarding the drive mechanism is connectable to the vehicle frame and is configured to cause the robotic golf caddy to move in response to a signal from the processor unit. See also at least paragraph 120 regarding a drive mechanism, Doane); and
a controller configured to (see at least FIG. 3, Doane):
move the robot toward the transmitter while avoiding one or more obstacles sensed by the obstacle sensor (see at least paragraphs 119-121, Doane), and
in response to no longer receiving the signal from the transmitter or a distance between the transmitter and the robot being equal to or less than a preset distance, stop the robot (see at least paragraph 35 regarding the golfer can then move the switch on the remote transmitter to an “OFF” position such that the robotic golf caddy stops and becomes unresponsive to the remote transmitter. See also at least paragraph 115 regarding the robotic golf caddy 100 is capable of sensing a potential impending collision with an object in its path of movement and is adapted to stop and/or re-route its path of movement prior to the collision. Also, once the robotic golf caddy has moved at or within 5 ft. of the golfer, the processor unit in the robotic golf caddy will detect that the predetermined minimum distance between the robotic golf caddy and the golfer is not exceeded and the processor unit will cause the robotic golf caddy to stop movement, Doane).
Doane teaches the robotic golf caddy 100 is capable of following the remote transmitter 200 at a pre-determined distance (see at least Abstract. See also at least paragraph 115), however, Doane does not explicitly teach aligning the robot toward the position of the transmitter in response to receiving a signal from the transmitter.
However, such matter is taught by KANG (see at least FIGS. 7a-8 and paragraphs 74-77 regarding the mobile robot 100 moves to the front or rear side of the user. 8 is a view showing that the mobile robot is aligned with the user. In order to match the direction of the mobile robot and the direction viewed by the user prior to the movement of the mobile robot. Also, the mobile robot matches the direction the user is looking at and his/her own direction, then recognizes the distance and angle with the user according to the RSSI values of the LF signals measured by the wearable terminal, and then uses the result as a control input to control the user).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of KANG which teaches aligning the robot toward the position of the transmitter in response to receiving a signal from the transmitter with the system of Doane as both systems are directed to an autonomous robot which is capable of following a transmitter, and one of ordinary skill in the art would have recognized the established utility of aligning the robot toward the position of the transmitter in response to receiving a signal from the transmitter and would have predictably applied it to improve the system of Doane.
As to claim 2, Doane does not explicitly teach wherein the controller is further configured to: control the robot to face the transmitter by rotating the robot based on an absolute value of a centerline angle between a centerline of the robot and the position of the transmitter.
However, such matter is taught by KANG (see at least FIGS. 7a-8 and paragraphs 76-78 regarding in order to match the direction of the mobile robot and the direction viewed by the user prior to the movement of the mobile robot, as shown in FIG. 8 , the angle between the mobile robot and the wearable terminal is (0±ε)° (ε is the tolerance value) ) to be. Also, the mobile robot matches the direction the user is looking at and his/her own direction, then recognizes the distance and angle with the user according to the RSSI values of the LF signals measured by the wearable terminal, and then uses the result as a control input to control the user).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of KANG which teaches wherein the controller is further configured to: control the robot to face the transmitter by rotating the robot based on an absolute value of a centerline angle between a centerline of the robot and the position of the transmitter with the system of Doane as both systems are directed to an autonomous robot which is capable of following a transmitter, and one of ordinary skill in the art would have recognized the established utility of controlling the robot to face the transmitter by rotating the robot based on an absolute value of a centerline angle between a centerline of the robot and the position of the transmitter and would have predictably applied it to improve the system of Doane.
As to claim 4, Doane teaches wherein the obstacle sensor is further configured to detect whether the obstacle is disposed between the transmitter and a movement route of the robot (see at least paragraph 121 regarding sensors 152, 154, 156, 232, 234 are configured to detect potential impending objects around the robotic golf caddy 100, Doane), and
wherein the controller is further configured to control a moving speed or a moving direction of the robot to move the robot toward the transmitter while avoiding the obstacle based on a distance between the robot and the obstacle (see at least paragraphs 12-13 regarding the plurality of sensors can be configured to provide a variety of different information to the processor unit, thereby enabling the processor unit to properly control the robotic golf caddy. Such information can include … the difference in speed between the golfer and the robotic golf caddy, the difference in direction of movement between the golfer and the robotic golf caddy , topography of the golf course, barriers and obstacles on the golf course (e.g., trees, bushes, vegetation, lakes, ponds, rivers, sand traps, out of bounds lines, rocky regions, cliffs, steep slopes, gardens, steps, bridges, fences, gates, buildings, stakes and other markers, fountains, benches, chairs, golf ball cleaners, beverage dispensers, trash cans, trash and debris on and off the golf course, restroom, snack bar and other structures, other people on and off the golf course, animals, other golf carts, other golf caddies, other vehicles, etc.). Also, the combined information from these two sensor arrangement can be used by the processor unit to move the robotic golf caddy clear of objects on the golf course and to safely and effectively cause the robotic golf caddy to follow a golfer on the golf course. The third sensor arrangement, namely the remote transmitter/receiver arrangement between the robotic golf caddy and the remote transmitter/receiver on the golfer, ensures that the robotic golf caddy follows the golfer on the golf course, Doane).
As to claim 9, Doane teaches wherein the transmitter is a first transmitter that controls the robot in the administrator mode, and wherein the controller is further configured to: switch a (see at least paragraph 11 regarding the robotic golf caddy includes at least one receiver configured to receive a signal from a remote transmitter which can be held by or attached to a golfer as the golfer moves on a golf course. The signal from the remote transmitter can be used to provide a variety of different information to the processor unit to enable the processor unit to properly control the robotic golf caddy. See also at least paragraphs 34-35 regarding the golfer can optionally connect his or her smart device to the robotic golf caddy such that during golf play, statistics, diagnostics, and other types of information (as described above) can be presented to the golfer. The golfer can then move a switch on the remote transmitter to an “ON” position such that the robotic golf caddy connects to the remote transmitter and becomes responsive to the remote transmitter. And the golfer can then move the switch on the remote transmitter to an “OFF” position such that the robotic golf caddy stops and becomes unresponsive to the remote transmitter, Doane).
As to claim 10, Doane teaches wherein the controller is further configured to: determine that the second transmitter is disposed inside or on the robot based on a size of the robot, a calculated position of the positioning sensor in the robot, and a calculated position of the second transmitter (see at least paragraph 119 regarding the processor unit 130 can be programmed to process an input received in the form of a signal from the receiver 120 to determine a position of the remote transmitter 200 relative to the robotic golf caddy 100, Doane).
As to claim 11, Examiner notes claim 11 recites similar limitations to claim 1 and is rejected under the same rational.
As to claim 12, Examiner notes claim 12 recites similar limitations to claim 2 and is rejected under the same rational.
As to claim 14, Examiner notes claim 14 recites similar limitations to claim 4 and is rejected under the same rational.
As to claim 19, Examiner notes claim 19 recites similar limitations to claim 9 and is rejected under the same rational.
As to claim 20, Examiner notes claim 20 recites similar limitations to claim 10 and is rejected under the same rational.

Claim(s) 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Doane et al., US 2017/0108860 A1, hereinafter referred to as Doane, in view of KANG et al., KR 20170089074 A, hereinafter referred to as KANG, and further in view of Kovtun et al., US 2019/0008248 A1, hereinafter referred to as Kovtun, respectively.
As to claim 3, Doane, as modified by KANG, does not explicitly teach wherein the controller is further configured to: determine when the robot rotates by comparing the centerline angle with a preset reference angle, wherein the preset reference angle is reduced as the distance between the robot and the transmitter becomes larger.
However, such matter is taught by Kovtun (see at least paragraph 28 regarding the module may include at least one camera 120 located at the center of the vehicle's top cover. The module outputs a radian degree from 0° to 170° and become activated when a human is within its vision range set at a predetermined distance, e.g., 25 cm from the ground, and a predetermined angle, e.g., 45° angle. The module also includes an algorithm that processes the image of the targeted human to determine whether the human in range is the prospected target. In some aspects, the camera 120 is equipped to function as a removable 360 degree virtual reality camera).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Kovtun which teaches wherein the controller is further configured to: determine when the robot rotates by comparing the centerline angle with a preset reference angle, wherein the preset reference angle is reduced as the distance between the robot and the transmitter becomes larger with the system of Doane, as modified by KANG, as both systems are directed to an autonomous robot which is capable of following a transmitter, and one of ordinary skill in the art would have recognized the established utility of determining when the robot rotates by comparing the centerline angle with a preset reference angle, wherein the preset reference angle is reduced as the distance between the robot and the transmitter becomes larger and would have predictably applied it to improve the system of Doane as modified by KANG.
As to claim 13, Examiner notes claim 13 recites similar limitations to claim 3 and is rejected under the same rational.

Claim(s) 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Doane et al., US 2017/0108860 A1, hereinafter referred to as Doane, in view of KANG et al., KR 20170089074 A, hereinafter referred to as KANG, and further in view of Schmidt et al., US 2006/0229804 A1, hereinafter referred to as Schmidt, respectively.
As to claim 5, Doane, as modified by KANG, teaches wherein the obstacle sensor is further configured to measure the distance from the robot to the obstacle (see at least paragraph 124 regarding the navigation arrangement 230 can be used to determine yardage data of the robotic golf caddy from a particular location such as the distance between the robotic golf caddy and the golf hole, distance between the robotic golf caddy and the golf tee, distance between the robotic golf caddy and an object on the golf course, etc, Doane).
Doane, as modified by KANG, does not explicitly teach wherein the controller is further configured to: when the distance from the robot to the obstacle is constantly maintained, determine that the obstacle is a second robot and control the moving speed or the moving direction of the robot to maintain a distance between the robot and the second robot.
However, such matter is taught by Schmidt (see at least paragraphs 25-26 regarding the communications interface 22 supports communications of the distance data, temporal data, or relative position data (e.g., heading and spatial separation) to the following vehicle electronics 26. Also, the vehicle controller 41 may command the steering system 42 to track the path of the lead vehicle and the propulsion system 46 to track the acceleration, speed or velocity of the lead vehicle).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Schmidt which teaches wherein the controller is further configured to: when the distance from the robot to the obstacle is constantly maintained, determine that the obstacle is a second robot and control the moving speed or the moving direction of the robot to maintain a distance between the robot and the second robot with the system of Doane, as modified by KANG, as both systems are directed to a system and method for following a lead vehicle, and one of ordinary skill in the art would have recognized the established utility of determining that the obstacle is a second robot and controlling the moving speed or the moving direction of the robot to maintain a distance between the robot and the 
As to claim 6, Doane, as modified by KANG, teaches a camera sensor configured to photograph an object around the robot (see at least paragraph 16 regarding the image capturing system (when used) can be mounted to the robotic golf caddy, and can include at least one camera (e.g., digital camera, video camera, digital video camera, etc.) capable of capturing frame images, Doane), 
wherein the controller is further configured to (see at least FIG. 3, Doane):
determine a second robot is disposed between the transmitter and the robot based on an image photographed by the camera sensor (see at least paragraph 16 regarding the image capturing system (when used) can be in communication with the processor unit to be used to assist in the navigation of the robotic golf caddy. If a bench, for example, is detected by the collision avoidance arrangement as being in the path of movement of the robotic golf caddy, the image capturing system (when used) can optionally capture frame images of the object, and decode the object as being a bench in the path of the robotic golf caddy, Doane).
Doane, as modified by KANG, does not explicitly teach wherein the controller is further configured to control a moving speed or a moving direction of the robot based on a moving speed or a moving direction of the second robot.
However, such matter is taught by Schmidt (see at least paragraphs 25-26 regarding the communications interface 22 supports communications of the distance data, temporal data, or relative position data (e.g., heading and spatial separation) to the following vehicle electronics 26. Also, the vehicle controller 41 may command the steering system 42 to track the path of the lead vehicle and the propulsion system 46 to track the acceleration, speed or velocity of the lead vehicle).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Schmidt which teaches wherein the controller is further configured to control a moving speed or a moving direction of the robot based on a moving speed or a moving direction of the second robot with the system of Doane, as modified by KANG, as both systems are directed to a system and method for following a lead vehicle, and one of ordinary skill in the art would have recognized the established utility of controlling a moving speed or a moving direction of the robot based on a moving speed or a moving direction of the second robot and would have predictably applied it to improve the system of Doane as modified by KANG.
As to claim 15, Examiner notes claim 15 recites similar limitations to claim 5 and is rejected under the same rational.
As to claim 16, Examiner notes claim 16 recites similar limitations to claim 6 and is rejected under the same rational.

Claim(s) 7, 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Doane et al., US 2017/0108860 A1, hereinafter referred to as Doane, in view of KANG et al., KR 20170089074 A, hereinafter referred to as KANG, and further in view of Deyle et al., US 2019/0248014 A1, hereinafter referred to as Deyle, respectively.
As to claim 7, Doane, as modified by KANG, does not explicitly teach an artificial intelligence processor configured to: determine whether the second robot is in the image photographed by the camera sensor, and generate a result based on distinguishing the second 
However, such matter is taught by Deyle (see at least paragraph 124 regarding objects can be detected and identified by the robot 100 using one or more sensors, for instance cameras, RFID readers, IR sensors, and the like. For example, the robot can capture an image of an object, and can apply image detection or classification algorithms to identify the object type. Likewise, the robot can analyze images of the object to determine a state of the object. See also at least paragraph 177 regarding the plurality of cameras may be positioned on the robot 900 to provide a 360 view of a surrounding environment. The camera system may include one or more depth cameras that allows the robot 900 to collar image data of the surrounding environment and calculate a distance between the robot 900 and an object, building structure, people, cars and the like. See also at least paragraph 182 regarding the robot 900 can collect image data of the door 1010 that is provided as input to an image recognition software, a neural network, a machine learning algorithm, and the like to identify the type of the door, the location of the door handle, the direction the door rotates to open, and to determine other features associated with the door 1010. See also at least paragraph 195 regarding the robot 900 may access image data collected by the cameras or motion data collected by the motion sensors and verify that there are no obstructing objects or individuals on the other side of the door 1010).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Deyle which teaches an artificial intelligence processor configured to: determine whether the second robot is in the image photographed by the camera sensor, and generate a result based on distinguishing the second robot that moves toward the 
As to claim 8, Doane, as modified by KANG, does not explicitly teach wherein the camera sensor further comprises a depth camera sensor, and wherein the artificial intelligence processor is further configured to: receive distance information generated by the depth camera sensor and determine whether the second robot in the image is moving toward the transmitter based on the distance information.
However, such matter is taught by Deyle (see at least paragraph 177 regarding the plurality of cameras may be positioned on the robot 900 to provide a 360 view of a surrounding environment. The camera system may include one or more depth cameras that allows the robot 900 to collar image data of the surrounding environment and calculate a distance between the robot 900 and an object, building structure, people, cars and the like. See also at least paragraph 182 regarding the robot 900 may also use one or more cameras in the camera system of the robot 900 to collect additional information about the door 1010. The robot 900 can collect image data of the door 1010 that is provided as input to an image recognition software, a neural network, a machine learning algorithm, and the like to identify the type of the door, the location of the door handle, the direction the door rotates to open, and to determine other features associated with the door 1010. For example, the image data may include an image of an access control system within a threshold distance of the door 1010. Based on the image data, the robot 900 may determine that the door 1010 requires access credentials).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Deyle which teaches wherein the camera sensor further comprises a depth camera sensor, and wherein the artificial intelligence processor is further configured to: receive distance information generated by the depth camera sensor and determine whether the second robot in the image is moving toward the transmitter based on the distance information with the system of Doane, as modified by KANG, as both systems are directed to a system and method for navigating and moving a robot, and one of ordinary skill in the art would have recognized the established utility of having a depth camera sensor, and wherein the artificial intelligence processor is further configured to: receive distance information generated by the depth camera sensor and determine whether the second robot in the image is moving toward the transmitter based on the distance information and would have predictably applied it to improve the system of Doane as modified by KANG.
As to claim 17, Examiner notes claim 17 recites similar limitations to claim 7 and is rejected under the same rational.
As to claim 18, Examiner notes claim 18 recites similar limitations to claim 8 and is rejected under the same rational.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ball et al. (US 2010/0168934 A1) regarding a self-propelled robotic vehicle responsive to a radio frequency signal from a transmitter.
Cardano et al. (US 2017/0050659 A1) regarding a self-moving cart is provided, comprising at least a speed control of a motor onboard the cart and a logic control unit which adjusts said speed control of said motor according to the relative position of a reference user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/K.S.P./Examiner, Art Unit 3666   

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666